47 F.3d 1175
75 A.F.T.R.2d (RIA) 95-1272
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert L. CHAPPLE, Plaintiff-Appellant,v.Mark DAVIS, Agent for I.R.S.;  West One Bank, Defendants-Appellees.
No. 93-36088.
United States Court of Appeals, Ninth Circuit.
Feb. 6, 1995.

Appeal from the United States District Court, for the District of Idaho, D.C. No. CV-93-00412-EJL;  Edward J. Lodge, District Judge, Presiding.
D.Idaho
VACATED.
Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.

ORDER

1
Robert L. Chapple appeals the district court's judgment denying his motion to quash, pursuant to 26 U.S.C. Sec. 7609(b), several third party recordkeeping summonses issued by the Internal Revenue Service ("IRS").  The district court denied the motion to quash summons, finding that Chapple had "not established that the IRS [ ] acted beyond the authority granted to it under the Internal Revenue Code, or that a specific agent [ ] committed an unlawful act by issuing the summons."


2
Chapple received timely notice of the summonses on October 2, 1993.  In order to proceed with his motion to quash, he was required to file his motion within twenty days of his receipt of the notice.  Chapple did not file his motion to quash until October 26, 1993.  Because Chapple's motion to quash was untimely, the district court lacked jurisdiction over the action.  Ponsford v. United States, 771 F.2d 1305, 1309 (9th Cir.1985) ("a district court does not have jurisdiction under Sec. 7609(h)(1) where the plaintiff has failed to comply with the twenty-day filing requirement of Sec. 7609(b)(2)(A)").  Accordingly, the judgment of the district court is VACATED and the court is instructed to dismiss the complaint.